THE STATE OF TEXAS
                        MANDATE
                    *********************************************


TO THE 392ND DISTRICT COURT OF HENDERSON COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 8th
day of April, 2015, the cause upon appeal to revise or reverse your judgment between

                KEN LANDERS AND CLARLINDA LANDERS, Appellants

                      NO. 12-14-00261-CV; Trial Court No. 2013C-1185

                          Opinion by James T. Worthen, Chief Justice.

                        NATIONSTAR MORTGAGE, LLC, Appellee

was determined; and therein our said Court made its order in these words:

      “THIS CAUSE came to be heard on the appellate record and briefs filed herein, and the
same being considered, it is the opinion of this court that there was error in the judgment.

       It is therefore ORDERED, ADJUDGED and DECREED that the judgment of the court
below be reversed, that summary judgment be rendered in favor of Appellants, KEN
LANDERS AND CLARLINDA LANDERS, on Appellee NATIONSTAR MORTGAGE,
LLC’s judicial foreclosure claim, and that the cause be remanded for further proceedings in
Nationstar’s rescission claim.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 16th day of September, 2016.


                       PAM ESTES, CLERK


                       By: _______________________________
                           Chief Deputy Clerk